Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 8, 14, 28-29, 32-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2014/0011173) and in view of Rothberg et al. (US 2017/0360401). 

3.	Addressing 8 and 14, Tepper discloses an apparatus, comprising: 
a processing device having a user interface and configured to be in operative communication with an ultrasound device operated by an operator and used on a subject, wherein the processing device is configured to (see Fig. 1A; ultrasound device 151; an operator operates ultrasound device to obtain images): obtain an automatic calculation performed by one or more statistical models, the automatic calculation comprising a result of a measurement performed automatically on ultrasound data acquired from the ultrasound device, wherein the result of the measurement is the physiological parameter specific to the subject (see Figs 1A-B; 2A-C, 7-9A-B, [0020], [0160], [0222], [0232-0233] and [0353]; processing device (computer) 133; perform calculate on ultrasound data to provide errors, pass, fail, score, etc.; [0232-0233] statistical analysis is statistical model; [0020], [0098], [0130], [0152]; determine/calculate anatomical feature in the ultrasound image; the anatomical feature in the ultrasound image is the physiological parameter specific to the subject); 
output the automatic calculation on the user interface of the processing device (see Figs 1A; 2A-C, 7, 9A-B; especially Fig. 9B; the estimate position); 
receive, via the user interface and subsequent to outputting the automatic calculation on the user interface, feedback from a user regarding the result of the measurement of the physiological parameter specific to the subject obtained by the automatic calculation, wherein the feedback comprises at least a value that the user considers to be correct for the result of the measurement (see [0180], [0218], [0228], [0230], [0242], [0361], Figs. 2A-C and 7; the viewer could provide feedback as a score or a grade which is a value; [0020], [0098], [0130], [0152]; the measurement of the needle tip distance from and the closest boundary point of the target tissues (e.g., amniotic fluid, chorionic villus, placenta, uterus, ovary) is the physiological parameter specific to the subject; Fig. 2A-B gives feedback to user performance regarding user placement of the needle in the area of target tissue; the target tissue (e.g., amniotic fluid, chorionic villus, placenta, uterus, ovary) is the measurement of the physiological parameter specific to the subject; the feedback is based trainee training performance that involve automatically measure the anatomical feature and placement of the needle in the area of the anatomical feature/landmark therefore this is also feedback from a user to the trainee regarding the result of the measurement of the physiological parameter specific to the subject obtained by the automatic calculation);
an apparatus, comprising: a processing device having a user interface and configured to be in operative communication with an ultrasound device operated by an operator and used on a subject, wherein the processing device is configured to (see Fig. 1A; ultrasound device 151; an operator operates ultrasound device to obtain images): obtain an automatic performed by one or more statistical models the automatic calculation comprising a result of the measurement performed automatically on ultrasound data acquired from the ultrasound device, wherein the result of the measurement is the physiological parameter specific to the subject (see Figs 1A; 2A-C, 7, 9A-B, [0160], [0222] and [0353]; processing device (computer) 133; perform calculate on ultrasound data to provide errors, pass, fail, score, etc.; [0232-0233] statistical analysis is statistical model; [0020], [0098], [0130], [0152]; determine/calculate anatomical feature in the ultrasound image; the anatomical feature in the ultrasound image is the physiological parameter specific to the subject); 
output the automatic calculation on the user interface of the processing device (see Figs 1A; 2A-C, 7, 9A-B; especially Fig. 9B; the estimate position); 
receive, via the user interface and subsequent to outputting the automatic calculation on the user interface, feedback from a user regarding the result of the measurement of the physiological parameter specific to the subject, wherein the feedback comprises word text (see [0361] and Figs. 2A-C; advice/comment by typing or speech are words; [0020], [0098], [0130], [0152]; the measurement of the needle tip distance from and the closest boundary point of the target tissues (e.g., amniotic fluid, chorionic villus, placenta, uterus, ovary) is the physiological parameter specific to the subject; Fig. 2A-B gives feedback to user performance regarding user placement of the needle in the area of target tissue; the target tissue (e.g., amniotic fluid, chorionic villus, placenta, uterus, ovary) is the measurement of the physiological parameter specific to the subject; the feedback is based trainee training performance that involve automatically measure the anatomical feature and placement of the needle in the area of the anatomical feature/landmark therefore this is also feedback from a user to the trainee regarding the result of the measurement of the physiological parameter specific to the subject obtained by the automatic calculation).

Tepper does not disclose statistical model previously trained to predict a measurement of the physiological parameter based on ultrasound training data obtained from a population of subject. Rothberg discloses statistical model previously trained to predict a measurement of the physiological parameter based on ultrasound training data obtained from a population of subject (see [0006], [0101], [0108] and [0288]; train to identify structure, landmark (physiological parameters) in the ultrasound images). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tepper to have statistical model previously trained to predict a measurement of the physiological parameter based on ultrasound training data obtained from a population of subject as taught by Rothberg because training/retraining model and use model allow user (ultrasound technician) to predict and identify landmarks in ultrasound images without years of hand-on experience (see [0003] and [0101]). 

4.	Addressing claims 28-29 and 32, Tepper discloses:
regarding claim 28, wherein the automatic calculation based on the ultrasound data comprises a quality of the ultrasound data determined automatically for performing a measurement on the ultrasound data (see Fig. 1A, [0134], and [0242]; the grade of quality assessment for each ultrasound image; the quality of the image is determined including if there is enough image quality to perform the measurement);
regarding claim 29, wherein the processing device is configured, when receiving the feedback from the user, to receive an indication whether the user considers the ultrasound data acceptable for performing the measurement or not (see Fig. 2A-C, 7, [0180], [0218], [0228], [0230] and [0242]; provide grade to indicate if the data is acceptable);
regarding claim 32, wherein the processing device is further configured to: upload the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback to one or more servers (see Fig. 1A, 8, [0133], [0135], [169] and [0185]; feedback provide to remote server for a remote viewer to view);

Addressing claims 33-34 and 37, Tepper does not disclose download statistical model from server, train and retrain statistical model base on ultrasound data use for the automatic calculation, the automatic calculation and the feedback uploaded by the processing device. Rothberg discloses download statistical model from server and train/retrain model base on obtain ultrasound data uploaded to the server (see [0006], [0106], [0224], [0261], [0303] and [0306]; in [0006] the app use the download model to provide instruction; in [0224] and [0261]; ultrasound data is upload to server database to train/retrain model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tepper to download statistical model from server and train/retrain model base on obtain ultrasound data uploaded to the server as taught by Rothberg because training/retraining model and use model allow user (ultrasound technician) to predict and identify landmarks in ultrasound images without years of hand-on experience (see [0003] and [0101]). 

5.	Claims 1, 9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2014/0011173), in view of Llosa (US 2012/0323587) and further in view of in view of Rothberg et al. (US 2017/0360401). 

6.	Addressing claim 1, Tepper discloses an apparatus, comprising: 
a processing device having a user interface and configured to be in operative communication with an ultrasound device operated by an operator and used on a subject, the processing device being configured to: obtain an automatic calculation performed by one or more statistical models the automatic calculation comprising a result of a measurement performed automatically on ultrasound data acquired from the ultrasound device wherein the result of the measurement is the physiological parameter specific to the subject (see Figs 1A; 2A-C, 7, 9A-B, [0160], [0222] and [0353]; processing device (computer) 133; perform calculate on ultrasound data to provide errors, pass, fail, score, etc.; [0232-0233] statistical analysis is statistical model; [0020], [0098], [0130], [0152]; determine/calculate anatomical feature in the ultrasound image; the anatomical feature in the ultrasound image is the physiological parameter specific to the subject); 
output the automatic calculation on the user interface of the processing device (see Figs 1A; 2A-C, 7, 9A-B; especially Fig. 9B; the estimate position); 
receive, via the user interface and subsequent to outputting the automatic calculation on the user interface, feedback from a user regarding the result of the measurement of the physiological parameter specific to the subject obtained by the automatic calculation (see [0361] and Figs. 2A-C; [0020], [0098], [0130], [0152]; the measurement of the needle tip distance from and the closest boundary point of the target tissues (e.g., amniotic fluid, chorionic villus, placenta, uterus, ovary) is the physiological parameter specific to the subject; Fig. 2A-B gives feedback to user performance regarding user placement of the needle in the area of target tissue; the target tissue (e.g., amniotic fluid, chorionic villus, placenta, uterus, ovary) is the measurement of the physiological parameter specific to the subject; the feedback is based trainee training performance that involve automatically measure the anatomical feature and placement of the needle in the area of the anatomical feature/landmark therefore this is also feedback from a user to the trainee regarding the result of the measurement of the physiological parameter specific to the subject obtained by the automatic calculation). 

However, Tepper does not disclose wherein the feedback comprises a user indication selected from among a group of selectable user indications including a first indication that the result of the measurement is too high, a second indication that the result of the measurement is too low, and a third indication that the result of the measurement is correct. Llosa discloses user indication selected from among a group of selectable user indications including too high, too low or correct (see [0053]; user indicate/select one of the three choice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tepper to have user indicate too high, too low or correct as taught by Llosa because this allow user to provide input regarding the information provided by the system to improve the system by analyzing feedback of user (see [0053-0056]).

Tepper does not disclose statistical model previously trained to predict a measurement of the physiological parameter based on ultrasound training data obtained from a population of subject. Rothberg discloses statistical model previously trained to predict a measurement of the physiological parameter based on ultrasound training data obtained from a population of subject (see [0006], [0101], [0108] and [0288]; train to identify structure, landmark (physiological parameters) in the ultrasound images). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tepper to have statistical model previously trained to predict a measurement of the physiological parameter based on ultrasound training data obtained from a population of subject as taught by Rothberg because training/retraining model and use model allow user (ultrasound technician) to predict and identify landmarks in ultrasound images without years of hand-on experience (see [0003] and [0101]). 

7.	Addressing claims 9 and 16-17, Tepper discloses:
regarding claim 9, wherein the processing device is configured, when receiving the feedback from the user, to receive one or more locations on one or more ultrasound images where the one or more statistical models should have focused when performing the automatic calculation (see Figs. 8, 9B, [0232-233], [0361] and [0363]; using statistical analysis/model to focus on tip of needle location to determine that it is too close or not; viewer feedback as error, warning, etc., too close); 
regarding claim 16, wherein the processing device is further configured to display an image produced from the ultrasound data (see Fig. 9B and [0351-0353]).
regarding claim 17, wherein the processing device is further configured to: upload the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback to one or more servers (see Fig. 1A, 8, [0133], [0135], [169] and [0185]; feedback provide to remote server for a remote viewer to view).

Addressing claims 18-20, Tepper does not disclose download statistical model from server, train and retrain statistical model base on ultrasound data use for the automatic calculation, the automatic calculation and the feedback uploaded by the processing device. Rothberg discloses download statistical model from server and train/retrain model base on obtain ultrasound data uploaded to the server (see [0006], [0106], [0224], [0261], [0303] and [0306]; in [0006] the app use the download model to provide instruction; in [0224] and [0261]; ultrasound data is upload to server database to train/retrain model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tepper to download statistical model from server and train/retrain model base on obtain ultrasound data uploaded to the server as taught by Rothberg because training/retraining model and use model allow user (ultrasound technician) to predict and identify landmarks in ultrasound images without years of hand-on experience (see [0003] and [0101]). 




Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 8-9, 10, 16-20, 28-29, 32-34 and 37 have been considered but are moot because the new ground of rejection relies on different combination of references.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0130554 (see Figs. 10-11, 20-21, [0092-0093] and [0103]; automatic calculation/measurement and provide feedback).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793